  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )         2:18cr280-MHT
                                       )              (WO)
JOHN COURTNEY WRIGHT, II               )


                           OPINION AND ORDER

       This    case   is    before     the   court   on    a   motion    to

continue filed by defendant John Courtney Wright, II.

For the reasons set forth below, the court finds that

jury    trial,     now     set   for   April    8,   2019,     should    be

continued pursuant to 18 U.S.C. § 3161(h).

       While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited     by    the   requirements       of   the   Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

              “In any case in which a plea of not
              guilty is entered, the trial of a
              defendant charged in an information or
              indictment with the commission of an
              offense shall commence within seventy
              days from the filing date (and making
              public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Wright in a speedy trial.

The   magistrate    judge   held an   evidentiary          hearing     on



                                2
Wright’s    motion    to    suppress,      and    on     March   8,    2019,

recommended that the motion be denied.                   Wright plans to

file objections to the recommendation by the March 22

deadline.     Motions in limine and voir dire are due the

following business day, March 25.                Because the imminent

trial date leaves little time for the court to review

the    magistrate        judge’s         recommendation          and     the

objections, the court concludes that a continuance is

warranted.        Furthermore, the 70-day period under the

Act excludes any period of delay “resulting from any

pretrial     motion.”        § 3161(h)(1)(D).              Finally,     the

government does not oppose a continuance.

                                   ***

      Accordingly, it is ORDERED as follows:

      (1) The motion to continue (doc. no. 42), filed by

defendant John Courtney Wright, II, is granted.

      (2)   The   jury     selection     and     trial    for    defendant

Wright, now set for April 8, 2019, are reset for May

20, 2019, at 10:00 a.m., in Courtroom 2FMJ of the Frank




                                    3
M. Johnson Jr. United States Courthouse Complex, One

Church Street, Montgomery, Alabama.

    DONE, this the 20th day of March, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE




                           4
